Citation Nr: 0500852	
Decision Date: 01/12/05    Archive Date: 01/19/05

DOCKET NO.  03-12 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date earlier than September 16, 
1996, for a permanent and total disability rating for pension 
purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to January 
1968.
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from  rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This case was the subject of a Board remand dated in February 
2001.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part. 


REMAND

The veteran seeks an effective date earlier than September 
16, 1996, for a permanent and total disability rating for 
pension purposes.  Upon review of the claims file, it is 
clear that the veteran's claim cannot be decided as a matter 
of law.  The veteran seeks an earlier effective date for a 
permanent and total disability rating for pension purposes on 
the factual basis that he was unemployable prior to the 
current effective date of September 16, 1996, which in turn 
is later than the date of claim for pension benefits.  See 38 
C.F.R. § 3.400 (a),(b).  No correspondence has been sent to 
the veteran fully complying or attempting to fully comply 
with notice provisions of the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 
(West 2002)).  The RO should ensure compliance with the VCAA.

Further, the veteran has identified as relevant to his claim 
records of VA treatment since the last final denial of non-
service-connected pension benefits in September 1976 but 
prior to the current effective date of September 16, 1996.  
The identified records could show the veteran's to have been 
unemployable prior to September 1996.  Further, if such VA 
records dated prior to his October 12, 1994, formal 
application to reopen his claim for non-service connected 
pension benefits show the veteran to have been unemployable, 
the veteran may be able to make an argument that such records 
constituted an informal claim for non-service-connection 
pension benefits, thus establishing another avenue by which 
he might substantiate his claim for an earlier effective 
date.  See 38 C.F.R. § 3.157(b).  It is pertinent to note 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file. See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).

In light of the foregoing, the RO should ensure compliance 
with the notice and assistance provisions of the VCAA, and 
ensure that all available records of VA medical treatment 
dated from September 1976 to September 1996 are obtained and 
associated with the claims file. 

Accordingly, this case is REMANDED for the following action:
 
1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the veteran which evidence the VA will 
obtain and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his claim for entitlement to 
an effective date earlier than September 
16, 1996, for a permanent and total 
disability rating for pension purposes, 
of the impact of the notification 
requirements on the claim.  The veteran 
should further be requested to submit all 
evidence in his possession that pertains 
to his claim.

Specific notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
should:  (1) inform the claimant about 
the information and evidence not of 
record that is necessary to substantiate 
the claim; (2) inform the claimant about 
the information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and (4) 
request or tell the claimant to provide 
any evidence in the claimant's possession 
that pertains to the claim.

2.  The RO should request the veteran to 
identify as accurately as possible the 
places and time frames of VA treatment 
for all time periods from September 1976 
to September 1996.  The RO should seek to 
obtain all identified records of VA 
treatment for this period not currently 
associated with the claims file.

As a starting point, the RO is informed 
that in August 1997 correspondence, the 
veteran indicated he had received 
treatment at "Temple VA" in the 1980s, 
at "Waco VA" in 1979, at "Mc Allen VA 
Clinic" in the 1990s, and at "Audie 
Murphy VA Hosp l San Antonio" in the 
1990s.   In September 1997 
correspondence, the veteran indicated 
have received treatment at the "Waco 
VAMC since 1979 & 1995," and at the 
"Olin Teague VAMC 1980 to 1994."

Records of a Federal department or agency 
must be sought until it is reasonably 
certain that such records do not exist or 
that further efforts to obtain these 
records would be futile.  38 U.S.C.A. § 
5103A(b)(3).
 
3.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is required.  
If further action is required, the RO should 
undertake it before further adjudication of 
the claim.

4.  The RO should readjudicate the issue 
of entitlement to an effective date 
earlier than September 16, 1996, for a 
permanent and total disability rating for 
pension purposes with consideration of 
all of the evidence added to the record 
since the "Statement of the Case" 
issued in January 2003.  

Readjudication of the case should include 
consideration of the provisions of 38 
C.F.R. § 3.400 (a),(b) and consideration 
of the applicability of 38 C.F.R. 
§ 3.157(b) (pertaining in part to 
notations in VA treatment records as 
informal claims for non-service-connected 
pension benefits after an earlier denial 
of a formal claim for non-service-
connected pension benefits).
 
5.  If the benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case, which 
must contain notice of all relevant 
action taken on the claim, to include a 
summary of all of the evidence added to 
the record since the January 2003 
"Statement of the Case."  A reasonable 
period of time for a response should be 
afforded.

The Supplemental Statement of the case 
should include consideration of the 
provisions of 38 C.F.R. § 3.400 (a),(b) 
and consideration of the applicability of 
38 C.F.R. § 3.157(b) (pertaining in part 
to notations in VA treatment records as 
informal claims for non-service-connected 
pension benefits after an earlier denial 
of a formal claim for non-service-
connected pension benefits).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


